                    Case 2:20-cv-00084-JLR Document 14 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4                                                                              Honorable James L. Robart

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE

10 GLEN L. WALKER,                                              No. 2:20-cv-00084-JLR

11                               Plaintiff,                     ORDER DENYING PLANTIFF'S MOTION
                                                                FOR CONTINUANCE
12            vs.
                                                                {CLERK’S ACTION REQUIRED}
13 HARTFORD INSURANCE CO.,

14                               Defendant.

15

16             THIS MATTER, having come before the court upon Plaintiff’s Motion for Continuance,

17 the Court having considered the arguments and the pleadings and records filed with the Court,

18 including the following:

19             1.         Plaintiff’s Motion for Continuance;

20             2.         Defendant Hartford Insurance Company’s Opposition to Plaintiff’s Motion for

21 Continuance;

22             3.         _________________________________________________________________;

23             4.         ______________________________________________________________; and

                                                                              FORSBERG & UMLAUF, P.S.
      ORDER DENYING PLANTIFF'S                                                        ATTORNEYS AT LAW
      MOTION FOR CONTINUANCE – PAGE 1                                           901 FIFTH AVENUE • SUITE 1400
      CAUSE NO. 2:20-CV-00084-JLR                                               SEATTLE, WASHINGTON 98164
                                                                               (206) 689-8500 • (206) 689-8501 FAX
     2665763 / 450.0111
                    Case 2:20-cv-00084-JLR Document 14 Filed 06/01/20 Page 2 of 2



 1             5.         _________________________________________________________________.

 2             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion for

 3             Continuance is DENIED. This matter is DISMISSED without prejudice.

 4

 5             DATED this 1st day of June, 2020.



                                                        A
 6

 7
                                                        The Honorable James L. Robart
 8
                                                        U.S District Court Judge
 9

10

11

12

13

14

15

16
     Presented by:
17
     FORSBERG & UMLAUF, P.S.
18

19
   By: s/ Mathew S. Adams
        Matthew S. Adams, WSBA No. 18820
20
        901 Fifth Avenue, Suite 1400
        Seattle, Washington 98164
21
        Tel: 206-689-8500
        Fax: 206-689-8501
22
        Email: MAdams@FoUm.law
       Attorneys for Defendant
23

                                                                     FORSBERG & UMLAUF, P.S.
      ORDER DENYING PLANTIFF'S                                               ATTORNEYS AT LAW
      MOTION FOR CONTINUANCE – PAGE 2                                  901 FIFTH AVENUE • SUITE 1400
      CAUSE NO. 2:20-CV-00084-JLR                                      SEATTLE, WASHINGTON 98164
                                                                      (206) 689-8500 • (206) 689-8501 FAX
     2665763 / 450.0111
